Exhibit 10.2
SEPARATION AGREEMENT


 
This Separation Agreement (“Agreement”) is made and entered into by and between
Thomas Bottorff and Pacific Gas and Electric Company (the “Company” or “PG&E”)
(collectively the “Parties”) and sets forth the terms and conditions of Mr.
Bottorff’s separation from employment with the Company.  The “Effective Date” of
this Agreement is defined in paragraph 18(a).
 
1. Resignation.  Mr. Bottorff shall resign from his position as Senior Vice
President, Regulatory Affairs of Pacific Gas and Electric Company on September
12, 2014 (for purposes of this Agreement, the “Date of Resignation.”)  Mr.
Bottorff shall have until October 1, 2014, to accept this Agreement by
submitting a signed copy to the Company.  Regardless of whether Mr. Bottorff
accepts this Agreement, on the Date of Resignation, he will be paid all salary
or wages and vacation accrued, unpaid and owed to him as of that date, he will
remain entitled to any other benefits to which he is otherwise entitled under
the provisions of the Company’s plans and programs, and he will receive notice
of the right to continue his existing health-insurance coverage pursuant to
COBRA.
 
The benefits set forth in paragraph 2 below are conditioned upon Mr. Bottorff’s
acceptance of this Agreement.
 
2. Separation benefits.  Even though Mr. Bottorff is not otherwise entitled to
them, in consideration of his acceptance of this Agreement, the Company will
provide to Mr. Bottorff the following separation benefits:
 
a. Severance payment.  Under the terms of the PG&E Corporation Officer Severance
Policy, Mr. Bottorff’s severance payment amount is $1,146,070 (One Million One
Hundred Forty Six Thousand Seventy Dollars.)  On the Effective Date of this
Agreement as set forth in paragraph 18(a) below, the Company will make the
severance payment, less applicable withholdings and deductions, to Mr. Bottorff.
 
b. Bonus.  Mr. Bottorff shall be entitled to receive a pro-rated bonus under
PG&E’s 2014 short-term incentive plan based on the percentage of time Mr.
Bottorff was employed by Company in 2014, and at the time such bonus, if any,
would otherwise be paid.
 
c. Stock.  Upon the Date of Resignation, but conditioned on the occurrence of
the Effective Date of this Agreement as set forth in paragraph 18(a) below, all
unvested restricted stock unit grants and performance share grants provided to
Mr. Bottorff under PG&E’s 2006 Long-Term Incentive Plan shall continue to vest,
terminate, or be canceled as provided consistent with the attached Exhibit A.
 
d. Career transition services.    For a maximum period of one year following the
Date of Resignation, the Company will provide Mr. Bottorff with executive career
transition services from Lee Hecht Harrison, with total payments to the firm not
to exceed $12,000 (Twelve Thousand Dollars.).  Lee Hecht Harrison shall bill the
Company directly for their services to Mr. Bottorff.  Mr. Bottorff’s entitlement
to services under this Agreement will terminate when he becomes employed, either
by another employer or through self-employment other than consulting with the
Company.
 
e. Payment of COBRA premium.  In addition to the severance payment described in
paragraph 2a, the Company will pay Mr. Bottorff the amount of $29,013. (Twenty
Nine Thousand Thirteen Dollars), which is an estimated value of his monthly
COBRA premiums for the eighteen-month period commencing the first full month
after the Date of Resignation.
 
3. Defense and indemnification in third-party claim.  The Company and/or its
affiliate, or subsidiary will provide Mr. Bottorff with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Company and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated July 19, 1995, any subsequent PG&E policy or plan providing greater
protection to Mr. Bottorff, or as otherwise required by law.
 
4. Cooperation with legal proceedings.  Mr. Bottorff will, upon reasonable
notice, furnish information and proper assistance to the Company and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Company and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Bottorff in
complying with this paragraph.
 
5. Release of claims and covenant not to sue.
 
a. In consideration of the separation benefits and other benefits the Company is
providing under this Agreement, Mr. Bottorff, on behalf of himself and his
representatives, agents, heirs and assigns, waives, releases, discharges and
promises never to assert any and all claims, liabilities or obligations of every
kind and nature, whether known or unknown, suspected or unsuspected that he ever
had, now has or might have as of the Effective Date against the Company or its
predecessors, affiliates, subsidiaries, shareholders, owners, directors,
officers, employees, agents, attorneys, successors, or assigns.  These released
claims include, without limitation, any claims arising from or related to Mr.
Bottorff’s employment with the Company, or any of its affiliates and
subsidiaries, and the termination of that employment.  These released claims
also specifically include, but are not limited, any claims arising under any
federal, state and local statutory or common law, such as (as amended and as
applicable) Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the California Fair Employment and Housing Act, the
California Labor Code, any other federal, state or local law governing the terms
and conditions of employment or the termination of employment, and the law of
contract and tort; and any claim for attorneys’ fees.
 
b. Mr. Bottorff acknowledges that there may exist facts or claims in addition to
or different from those which are now known or believed by his to
exist.  Nonetheless, this Agreement extends to all claims of every nature and
kind whatsoever, whether known or unknown, suspected or unsuspected, past or
present, and Mr. Bottorff specifically waives all rights under Section 1542 of
the California Civil Code which provides that:
 
 
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HIS MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.

 
c. With respect to the claims released in the preceding paragraphs, Mr. Bottorff
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Company or its predecessors, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns, for the purpose of obtaining any personal relief, nor
(except as otherwise required or permitted by law) assist or participate in any
such proceedings, including any proceedings brought by any third parties.
 
6. Re-employment.  Mr. Bottorff will not seek any future re-employment with the
Company, or any of its subsidiaries or affiliates.  This paragraph will not,
however, preclude Mr. Bottorff from accepting an offer of future employment from
the Company, or any of its subsidiaries or affiliates.
 
7. Non-disclosure.
 
a. Mr. Bottorff will not disclose, publicize, or circulate to anyone in whole or
in part, any information concerning the existence, terms, and/or conditions of
this Agreement without the express written consent of the PG&E’s Chief Legal
Officer or, as reasonably necessary to enforce the terms of this Agreement,
unless otherwise required or permitted by law.  Notwithstanding the preceding
sentence, Mr. Bottorff may disclose the terms and conditions of this Agreement
to his family members, and any attorneys or tax advisors, if any, to whom there
is a bona fide need for disclosure in order for them to render professional
services to him, provided that the person first agrees to keep the information
confidential and not to make any disclosure of the terms and conditions of this
Agreement unless otherwise required or permitted by law.
 
b. Mr. Bottorff will not use, disclose, publicize, or circulate any confidential
or proprietary information concerning the Company or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Company, unless doing so is expressly authorized in writing by PG&E’s Chief
Legal Officer, or is otherwise required or permitted by law.  Before making any
legally-required or permitted disclosure, Mr. Bottorff will give the Company
notice at least ten (10) business days in advance.
 
8. Non-Disparagement.  Mr. Bottorff agrees to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of  the Company, or any
of its subsidiaries or affiliates, or any of their respective employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them.  Nothing in this paragraph 8
shall preclude Mr. Bottorff from fulfilling any legal duty he may have,
including responding to any subpoena or official inquiry from any court or
government agency.
 
9. No unfair competition.
 
a. For a period of 24 months after the Effective Date, Mr. Bottorff will not
engage in any unfair competition against the Company, or any of its subsidiaries
or affiliates.
 
b. For a period of 24 months after the Effective Date, Mr. Bottorff will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:
 
(1)  
any existing customer of the Company or its affiliates or subsidiaries;

 
(2)  
any prospective customer of the Company or its affiliates or subsidiaries about
whom Mr. Bottorff acquired information as a result of any solicitation efforts
by the Company or its affiliates or subsidiaries, or by the prospective
customer, during Mr. Bottorff’s employment with the Company;

 
(3)  
any existing vendor of the Company or its affiliates or subsidiaries;

 
(4)  
any prospective vendor of the Company or its affiliates or subsidiaries, about
whom Mr. Bottorff acquired information as a result of any solicitation efforts
by the Company or its affiliates or subsidiaries, or by the prospective vendor,
during Mr. Bottorff’s employment with the Company;

 
(5)  
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to terminate or otherwise alter the person’s or entity’s
employment, agency or consultant relationship with the Company or its affiliates
or subsidiaries; or

 
(6)  
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to work in any capacity for or on behalf of any person, Company or
other business enterprise that is in competition with the Company or its
affiliates or subsidiaries.

 
10. Material breach by Employee.  In the event that Mr. Bottorff breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable
notice, the Company will be entitled to recover any actual damages and to
recalculate any future pension benefit entitlement without the additional
credited age he received or would have received under this Agreement.  Despite
any breach by Mr. Bottorff, his other duties and obligations under this
Agreement, including his waivers and releases, will remain in full force and
effect.  In the event of a breach or threatened breach by Mr. Bottorff of any of
the provisions in paragraphs 4, 5, 6, 7, 8, and/or 9, the Company will, in
addition to any other remedies provided in this Agreement, be entitled to
equitable and/or injunctive relief and because the damages for such a breach or
threatened breach will be difficult to determine and will not provide a full and
adequate remedy, the Company will also be entitled to specific performance by
Mr. Bottorff of his obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.
 
11. Material breach by the Company.  Mr. Bottorff will be entitled to recover
actual damages in the event of any material breach of this Agreement by the
Company, including any unexcused late or non-payment of any amounts owed under
this Agreement, or any unexcused failure to provide any other benefits specified
in this Agreement.  In the event of a breach or threatened breach by the Company
of any of its material obligations to him under this Agreement, Mr. Bottorff
will be entitled to seek, in addition to any other remedies provided in this
Agreement, specific performance of the Company’s obligations and any other
applicable equitable or injunctive relief.
 
12.  No admission of liability.  This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.
 
13. Complete agreement.  This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of  this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Bottorff with any different severance arrangements).  The Parties acknowledge
that they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement.  Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.
 
14. Severability.  If any provision of this Agreement is determined to be
invalid, void, or unenforceable, the remaining provisions will remain in full
force and effect.
 
15. Arbitration.  With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Bottorff’s employment with the
Company (or with the employing subsidiary), the separation of Mr. Bottorff from
that employment and from his positions as an officer and/or director of the
Company or any subsidiary or affiliate, or any claims for benefits, rights
under, or interpretation of this Agreement, will be resolved exclusively by
final and binding arbitration using one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect, provided, however, that in rendering their award, the arbitrators
will be limited to those legal rights and remedies provided for by law.  The
only claims not covered by this paragraph are any non-waivable claims for
benefits under workers’ compensation or unemployment insurance laws, which will
be resolved under those laws.  Any arbitration pursuant to this paragraph will
take place in San Francisco, California.  The Parties may be represented by
legal counsel at the arbitration but must bear their own fees for such
representation in the first instance.  The prevailing party in any dispute or
controversy covered by this paragraph, or with respect to any request for
specific performance, injunctive or other equitable relief in any forum, will be
entitled to recover, in addition to any other available remedies specified in
this Agreement, all litigation expenses and costs, including any arbitrator,
administrative or filing fees and reasonable attorneys’ fees, except as
prohibited or limited by law.  The Parties specifically waive any right to a
jury trial on any dispute or controversy covered by this paragraph.  Judgment
may be entered on the arbitrators’ award in any court of competent
jurisdiction.  Subject to the arbitration provisions of this paragraph, the sole
jurisdiction and venue for any action related to the subject matter of this
Agreement will be the California state and federal courts having within their
jurisdiction the location of the Company’s principal place of business in
California at the time of such action, and both Parties thereby consent to the
jurisdiction of such courts for any such action.
 
16. Governing law.  This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.
 
17. No waiver.  The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party’s right to exercise or enforce such
provisions.  No waiver or default of any provision of this Agreement will be
deemed to be a waiver of any succeeding breach of the same or any other
provisions of this Agreement.
 
18. Acceptance of Agreement.
 
a. Mr. Bottorff was provided up to 21 days to consider and accept the terms of
this Agreement and was advised to consult with an attorney about the Agreement
before signing it.  The provisions of the Agreement are, however, not subject to
negotiation.  After signing the Agreement, Mr. Bottorff will have an additional
seven (7) days in which to revoke in writing acceptance of this Agreement.  To
revoke, Mr. Bottorff will submit a signed statement to that effect to PG&E’s
Chief Legal Officer before the close of business on the seventh day.  If Mr.
Bottorff does not submit a timely revocation, the Effective Date of this
Agreement will be the eighth day after he has signed it.
 
b. Mr. Bottorff acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.
 


 
 
 
 
 
 
Pacific Gas and Electric Company
 
Dated:   9/17/14  
JOHN R. SIMON
   
             By:
JOHN R. SIMON
       
Dated:
  9/12/14
 
THOMAS BOTTORFF
     
THOMAS BOTTORFF
       



 
 
 
 
 


 
Exhibit A for Thomas Bottorff
LTIP Balances @ 9/9/2014
             
Officer is retirement eligible.  Following termination all RSU and performance
shares  will continue to vest as if officer remained employed.
   
 
                                                       
Restricted Stock Units
                                       
Grant
Shares/Units
Previously
Shares/Units
 
Vesting Schedule
 
Date
Granted
Vested
Outstanding
 
Mar. 2, 2015
Nov. 9 2015
Mar. 1, 2016
Mar. 1, 2017
Total
 
11/9/2010*
10,510
0
10,510
   
10,510
   
10,510
 
3/1/2011
4,905
(2,943)
1,962
 
1,962
     
1,962
 
3/1/2012
6,585
(2,634)
3,951
 
1,317
 
2,634
 
3,951
 
3/1/2013
7,115
(1,423)
5,692
 
1,423
 
1,423
2,846
5,692
 
3/3/2014
6,305
0
6,305
 
2,102
 
2,101
2,102
6,305
   
35,420
(7,000)
28,420
 
6,804
10,510
6,158
4,948
28,420
                       
*Under the terms of the retention RSU agreement, in the event of a termination
without cause, unvested RSUs continue to vest during the 24 month
 
severance mulitple.
                 
Performance Shares (payout factor will be applied)
                                   
Grant
Shares
Vest
               
Date
Granted
Date
               
3/1/2012
6,585
3/2/2015
               
3/1/2013
7,115
3/1/2016
               
3/3/2014
5,310
3/1/2017
                 
19,010
                 



 

 
 

--------------------------------------------------------------------------------

 
